Case 4:19-mj-30470-SDD ECF No.1 filed 09/04/19 PagelID.1 Page1of4

 

AUSA: Rawsthorne Telephone: (810) 766-5177
AO 91 (Rev. 11/11) Criminal Complaint Inspector: Brown Telephone: (313) 647-1909
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

 

Vv.
Cory Parker, Case:4:1 9-mj-30470 .
Judge: Davis, Stephanie Dawkins
Filed: 09-04-2019 At 04:20 PM
CMP USA v PARKER (sk)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 4, 2019 in the county of Genesee in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
21 U.S.C, §§ 846 and 841(a)(1) Attempted possession with intent to distribute fentany! and 500 grams or more
of methamphetamine

This criminal complaint is based on these facts:

On or about September 4, 2019, the defendnat, Cory Parker, attempted to possess with intent to distribute 500 grams or more of
methamphetamine and fentanly] in the Eastern District of Michigan.

Continued on the attached sheet.

 

 

Complainant’s signature

Andre Brown, Postal Inspector, USPS
Printed name and title

Sworn to before me and signed in my presence. (Woetyel Mutou .

 

Date: September 4, 2019 . Judge's signature
City and state: Flint, MI Michael Hiuchaniuk, U.S. Magistrate Judge

 

 

Printed name and title

 

 
Case 4:19-mj-30470-SDD ECF No.1 filed 09/04/19 PagelD.2 Page 2 of 4

| AFFIDAVIT

1. The Affiant, Andre Brown, is a U. S. Postal Inspector with the U. S.
Postal Inspection Service and has been so employed since January 2007. I
attended the United States Postal Inspection Service Basic Training
Academy where I have received training in the detection and investigation of
prohibited mailing offenses. I am currently assigned to the Detroit Multi-
Functional Team to work a miscellaneous assignment to include Prohibited
Mailings - Narcotics investigations. The Detroit Multi-Functional Team has
intercepted numerous parcels which were found to contain narcotics or
proceeds of narcotics trafficking and other criminal activity. As part of my
duties, I investigate incidents wherein the United States mail system is used
for the purpose of transporting non-mailable matter, including controlled
substances such as marijuana, cocaine, methamphetamine and heroin, in
violation of Title 21, United States Code, Sections 841(a)(1), 846, 843(b),
and substances mailed in violation of Title 18, United States Code, Section
1716.

2. Based on the facts below, I believe that there is probable cause that
Cory Parker has violated 21 U.S.C. § 846 and 841(a), attempted possession
with intent to distribute fentanyl and 500 grams or more of
methamphetamine.

3. On or around August 23, 2019, I received notification that a parcel(s)
containing five pounds of methamphetamine was en route to the Flint area
that had been mailed from the Greater Los Angeles, CA area. There was no
physical address given. On August 30, 2019, Detroit Division Postal
inspectors intercepted three parcels at a mail processing plant in Allen Park,

MI. All three parcels were intended to be delivered in Flint, Michigan, with

Page | of 3

 

 
Case 4:19-mj-30470-SDD ECF No.1 filed 09/04/19 PageID.3 Page 3of4

two parcels intended for one address and one for another. The addresses
were within a short distance of one another.

4. [received a search warrant to search the Flint-bound parcels described
above and they contained a total of 4713.9 grams of a substance containing
methamphetamine between two boxes, with a third box containing over 300
grams of fentanyl. All three boxes field tested positive for the respective
controlled substances.

5. On September 4, 2019, an undercover U.S. Postal Inspector, posing as
a U.S. Postal Service Mail Carrier, delivered the subject parcels at close to
the same time in Flint, Michigan. The packages contained non-controlled
substances meant to resemble fentanyl and methamphetamine, respectively,
to the two addresses.

6. An individual later identified as Cory Parker, was observed picking up
two packages (one containing imitation fentanyl and the other containing
imitation methamphetamine) from an unknown female at the first delivery
location. He then walked eastbound, and was later observed in a car driving
to the location of the second address, where Parker was observed by law
enforcement pulling into the driveway and picking up the package at the
second address.

7. Law enforcement followed Parker and conducted a traffic stop,
wherein Parker had the three packages on the front seat passenger side and

floor of the car.

Page 2 of 3

 
Case 4:19-mj-30470-SDD ECF No.1 filed 09/04/19 PagelD.4 Page4of4

8. I believe that because Parker parked away from the first house and
took the packages out of another individual’s hands, picked up all three
packages containing controlled substances, and given the amount of the
controlled substances, that Parker knew that the packages contained
controlled substances. Based on my conversations with other narcotics
officers, I estimate that the methamphetamine is valued at‘least $25,000 and
approximately $22,000 worth of fentanyl, with a far greater value when
packaged for individual sale. This amount is consistent with an intent to

deliver in my opinion and not personal use.

9. I believe that based on the facts above, there is probable cause that
Parker attempted to possess with intent to distribute 500 grams or more of

methamphetamine.

 

 

Andre D. Brown
Postal Inspector

Subscribed and sworn to before me, this  eketay of September, 2019.

Wheuo Dessous?

Michael Hluchaniuk
United States Magistrate Judge

Page 3 of 3

 
